DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
Response to Amendment
3.         The present office action is made in response to the amendment filed on 4/30/2021. It is noted that in the amendment, applicant has amended claims 1, 3, 7-8, 10 and 20, and canceled claims 17 and 24. There is not any claim being added into the application. 
4.	As amended, the pending claims are claims 1-11, 13-16, 18-20, 22-23 and 25 (Note that claims 12 and 21 were canceled in the amendment o 9/4/2020) in which claims 1-5, 7-10, 13-14, 16, 18-20, 22-23 and 25 are examined in the present office action, and claims 6, 11 and 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions. Applicant should note that the non-elected claim 6 will be rejoined if the linking claim 1 is later found as an allowable, and non-elected claims 11 and 15 will be rejoined if the linking claim 10 is later found as an allowable claim.
Response to Arguments
5.         The amendments to the claims as provided in the amendment of 4/30/2021, and applicant's arguments provided in the mentioned amendment, pages 11-13, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to claims 1, 10 and 20 as set forth in the office action of 2/28/2021, the amendments to the claims as provided in the amendment of 4/30/2021 and applicant’s arguments provided in the mentioned amendment, page 11, are sufficient to overcome the objections to the claims. 
B) Regarding to the rejections of claims 1-5, 7-10, 13-14, 16-20 and 22-25, now applied to claims 1-5, 7-10, 13-14, 16, 18-20, 22-23 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth in the office action of 2/28/2021, pages 8-9, the amendments to the claims as provided in the amendment of 4/30/2021 and applicant’s arguments provided in the amendment, page 11, have been fully considered and are sufficient to overcome the rejections of the mentioned claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
C) Regarding to the objection of claim 24 under 37 CFR 1.75 as being a substantial duplicate of claim 20, as set forth in the office action of 2/28/2021, the objection has been overcome by the cancelation of claim 24 as provided in the amendment of 4/30/2021.
D) Regarding to the rejection of claims 1-5, 7-10, 13-14, 16-20 and 22-25, now applied to claims 1-5, 7-10, 13-14, 16, 18-20, 22-23 and 25 under 35 U.S.C. 103 as being unpatentable over Shih et al (US Publication No. 2015/0241661) in view of Liu et al (US Publication no. 2016/0377838), as set forth in the office action of 2/28/2021, it is noted that the amendments to the claims as 
E) Regarding to applicant’s arguments that the lens system provided by Shih et al and Liu et al are different from each other based on the refractive power of the first lens, and the arrangement of the aperture in systems provided by Shih et al and Liu et al are different from each other, see amendment in page 12. While applicant’s arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the lens system provided by Shih et al and Liu et al are different from each other based on the refractive power of the first lens, and the arrangement of the aperture in systems provided by Shih et al and Liu et al are different from each other, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant should note that the art of Liu et al is used in the rejection of the claim is for the purpose of showing to one skilled in the art that an image capturing system having five lenses and an IR filter is used for recording images of object/screen into a first image plane and a second image plane with light of wavelengths of 555 nm and 850 nm being used to measure the distance between two (average) image planes. The examiner has not tried to bodily incorporate the lens structure of 
Claim Rejections - 35 USC § 103
6.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.       Claims 1-5, 7-10, 13-14, 16, 18-20, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US Publication No. 2015/0241661) in view of Chen et al (US Publication no. 2014/0139933) and Liu et al (US Publication no. 2016/0377838) (all of record).
Note that the US Publication No. 2016/0377838 was published on Dec. 29, 2016 which is almost 15 months from the effective filing date, i.e., March 28, 2018, of the present application.
Shih et al discloses an optical imaging capturing system. The optical imaging capturing system of the sixth embodiment as described in paragraphs [0105]-[0112], Table 11, and shown in figs. 11-12 comprises the following features:
a) there are an aperture stop, five lenses, and an infrared filter arranged in an order along an optical axis from an object side to an image side as follow: an aperture stop (ST6), a first positive plastic lens (L61), a second negative plastic lens (L62), a third positive plastic lens (L63), a fourth negative plastic lens (L64), a fifth positive plastic lens (L65), and an infrared filter 
b) each two neighboring lenses among the first to the fifth lenses are separated by air, see fig. 11 and Table 11;
c) the object-side (S61) of the first positive lens (L61) has a convex shape on the optical axis, the image-side (S65) of the second negative lens (L62) has a concave shape on the optical axis, the object-side (S68) of the fourth negative lens (L64) has a concave shape on the optical axis and the image-side (S69) of the fourth negative lens (L64) has a convex shape on the optical axis, the object-side (S610) of the fifth positive lens (L65) has a convex shape on the optical axis and the image-side (S611) of the fifth positive lens (L65) has a concave shape on the optical axis, see fig. 11 and Table 11;
d) each of the object-side (S610) and image-side (S611) of the fifth positive lens (L65) has an inflection point;
e) the optical imaging capturing system forms image(s) of an object onto a first image plane (IMA6), which is an image plane specifically for visible light and perpendicular to the optical axis, and the optical imaging capturing system forms image(s) of the object onto a second image plane, which is an image plane specifically for infrared light and perpendicular to the optical axis when light spectrum from an object which spectrum includes visible range, i.e., 400nm ~ 700nm, and infrared range, i.e., 700nn ~ 1mm, are passed through the optical imaging capturing system are focused on the image planes.
The support for the conclusion that the optical imaging capturing system provided by Shih et al provides two image planes in which one image plane receives image(s) of an 
Note that while Shih et al does not disclose the refractive number and the Abbe number of the filter OF6 in Table 11; however, the refractive number and the Abbe number of the filter OF6 as understood are 1.517 and 64.2, respectively as can be seen in each of Tables 1, 3, 5, 7, and 9 of first to fifth embodiments.
Applicant should note that the infrared filter used in each examples of the image capturing system of the present application is made by BK-7 glass (Schott or Ohara) having a refractive index of 1.51 and an Abbe number of 64.1, see Tables 1, 3, 5, 7, 9 and 11 of the present specification. In the image capturing system provided by Shih et al, the infrared filter has the same refractive index and Abbe number as those of the infrared filter disclosed by the present specification. Note: See each of the US Publication No. 2012/0300276 and US Patent Nos. 4,881,801 and 4,400,065 which each discloses the refractive index and the Abbe number of glass BK-7 which each copy is provided/listed in the form PTO-892 mailed to applicant in the office action of June 5, 2020. Thus, the imaging capturing system provided by Shih et al provides two image planes in which one image plane receives image(s) of an object/scene with visible light and the other image plane receives image(s) of the object/scene with infrared light is based on the lens structure and the infrared filter constituted the optical imaging capturing system. It is noted that each of the first and second image planes has a flat/curved configuration.

First, the ratio of f/HEP, which is the F-Number of the optical imaging capturing system, is 2.2 which is inside the range of (1.0; 2.4) as claimed in each of claims 1, 10 and 20;
Second, HAF is 36.320 which is inside the range of (00; 1500) as recited in each of claims 1, 10 and 20; 
Third, the ratio of (SETP/STP) has a value around of 0.90 which is inside the range of (0.2; 1) as recited in each of claims 1 and 20;
Fourth, the ratio of (EIN/ETL) has a value around of 0.85 which is inside the range of (0.2; 1) as recited in each of claims 3 and 10;
Fifth, the IN23 has a value of 0.437582 and the IN34 has a value of 0.217537 thus IN23 > IN34 as recited in each of claims 4, 13 and 22;
Sixth, the IN23 has a value of 0.437582 and the IN45 has a value of 0.32109 thus IN23 > IN45 as recited in each of claims 5, 14 and 23;
Seventh, the ratio of (SETP/EIN) has a value around of 0.65 which is inside the range of (0.2; 1) as recited in claim 7;
Eighth, the ratio of (EBL/BL) has a value around of 0.6 which is inside the range of (0.1; 1.1) as recited in claim 8;
Ninth, since the distance, InS, from the aperture to the first image plane, and the distance, HOS, from the object-side surface of the first lens to the visible image plane are 4.21365 and 4.50608, respectively then the ratio of InS/HOS is around 0.95 which is inside the range of (0.2; 1.1) as recited in each of claims 9 and 25;
Tenth, since f has a value of 3.96 then the ratio of IN45/f is 0.081 which is closed to the upper value of the range of (0; 0.0586) as recited in each of claims 1, 10 and 20; and

Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
Regarding to the feature that the image sensor comprises at least 100 thousand pixels as recited in present claim 25, such feature is known to one skilled in the art because a typical image sensor has hundreds of thousands or millions of pixels, see US Publication No. 2016/0351609 listed in the form PTO-892 attached with the present office action.
Regarding to the feature that a through-focus modulation transfer rate (value of MTF) at a first spatial frequency having a maximum value at central field of view of the first image plane and the second image plane, it is noted that any image capturing system still has a through-focus modulation transfer rate (value of MTF) at a spatial frequency with a maximum value at central field of view of an image plane. Applicant is suggested to review each of US Publication Nos. 2013/0094098; 2015/0331224 and 2017/0023773 which were listed in the form PTO-892 mailed to applicant in the Office action of June 5, 2020 to support for the conclusion that any image capturing system with five lenses has a through-focus modulation transfer rate (value of MTF) at a spatial frequency with a maximum value at central field of view of an image plane.

First, while Chen et al discloses the ratio of distance, IN45, between the fourth and fifth lens elements and the focal length, f, of the imaging capturing system of the sixth embodiment is 0.081 which is closed to the upper value of the range of (0; 0.0586) as recited in each of claims 1, 10 and 20; however, Chen et al does not disclose that the value of the ratio of IN45/f is inside the range of (0; 0.0586) as recited in each of claims 1, 10 and 20; and
Second, Shih et al does not disclose that the absolute value of the distance between the first and second image planes is less than 10 µm (or the absolute value of the distance between the first and second average image planes is less than 20 µm) wherein the wavelengths of 555 nm and 850 nm are used as a basis for measurement of FS as recited in present claims 1 and 10 (or wherein the wavelengths of 555 nm and 850 nm are used as a basis for measurement of AFS as recited in present claim 20);
Regarding to the first feature missing from the image capturing system described in the sixth embodiment provided by Chen et al, it is noted that the range governing the value of the ratio of IN45/f as claimed is merely that of a preferred embodiment and not criticality has been disclosed. The support for that conclusion is found in the present specification, in particular, in paragraph [0102] which discloses that the range governing the ratio of IN45/f is less than 5.0. Further, an image capturing system having five lens elements and an aperture disposed in front of the first positive lens of an image capturing system wherein the value of the ratio of distance, IN45, between the fourth and fifth lens elements and the focal length, f, of the imaging capturing system is inside the range of (0; 0.0586) is disclosed in the art as can be seen in the 
It is noted that the combined product provided by Shih et al and Chen et al does not clearly disclose that a combined product having five lenses, an aperture and an IR filter wherein the optical image capturing system is used to record images of object/screen into a first image plane and a second image plane with light of wavelengths of 555 nm and 850 nm being used to measure the distance between two (average) image planes and the spatial frequency is 110 cycles/mm which is missing from the image capturing system provided by Shih et al; however, an image capturing system having five lenses, an aperture and an IR filter wherein the optical image capturing system is used to record images of object/screen into a first image plane and a second image plane with light of wavelengths of 555 nm and 850 nm being used to measure the distance between two (average) image planes and the spatial frequency is 110 cycles/mm is known to one skilled in the art as can be seen in the optical image capturing system provided by Liu et al, see the first embodiment and paragraphs [0030] and [0073], for example. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize the combined product provided by Shih et al and Chen et al for recording images of object/screen into a first image plane and a second image plane with light of wavelengths of 555 nm and 850 nm being used to measure the distance between two (average) image planes and the spatial frequency is 110 cycles/mm as suggested by Liu et al and .
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9.	The US Publication Nos. 2017/0307862 is cited as of interest in that it discloses a lens system for collecting/focusing light wherein wavelengths of 588 nm and 850 nm are used to measure a focus shift; and the US Publication No. 2016/0274333 is cited as of interest in that it discloses an image capturing system having five lenses, an IR filter and an aperture stop disposed in front of a first positive lens wherein the wavelength of 555 nm is used to measure a focus shift.
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872